MEMORANDUM
POLLACK, District Judge.
Three defendant physicians in this malpractice action object to identical written interrogatories which plaintiff has addressed to each of them respectively under Rule 33, F.R.Civ.P. The interrogatories, numbered 7, 8 and 9, seek the particulars of any other legal action in which any of the three physicians was involved as a party.
Other legal proceedings instituted by or against these physician defendants are not relevant to the potential issues for trial in this case. In the exercise of the Court’s discretion, the objections to Interrogatories 7, 8 and 9 propounded by the plaintiff are sustained. See, Cox v. Livingston, 41 F.R.D. 344 (S.D.N.Y.1967).
So ordered.